                     IN THE UNITED STATES DISTRICT COURT


                    FOR THE SOUTHERN DISTRICT OF GEORGIA

                                AUGUSTA DIVISION


TIMOTHY WAYNE OSBORNE,

             Plaintiff,

      V.                                             CV 118-117


IMOGENE CROWDER,Jailer,

             Defendant.



                                      ORDER



      After a careful, de novo review of the file, the Court concurs with the Magistrate

Judge's Report and Recommendation, to which no objections have been filed. Accordingly,

the Court ADOPTS the Report and Recommendation of the Magistrate Judge as its opinion

and DISMISSES this case without prejudice. The Court DIRECTS the CLERK to

TERMINATE all pending motions and CLOSE this civil action.

       SO ORDERED this                 of^        Lj2019, at Augusta, Georgia.




                                        J. RAKDSStf-^IALLfCmEF JUDGE
                                        UNITpD^TATES DISTRICT COURT
                                             :'HERN DISTRICT OF GEORGIA
